Citation Nr: 0126095	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the right ankle.

3.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to March 
1973.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in October 1998.  In pertinent part, that 
decision denied the veteran's claims of entitlement to 
increased ratings for his left knee and right and left 
ankles.  The denials of increased ratings were duly appealed.

The Board notes that the veteran's claim of an increased 
rating above 20 percent for traumatic arthritis of the right 
knee was also denied in that October 1998 decision.  The 
veteran perfected this issue for appeal; however, in August 
2000 the RO granted the veteran an increased rating to 30 
percent from June 30, 1998; a 100 percent rating from January 
21, 1999 (following a total knee replacement); and a 60 
percent disability rating from April 1, 2000.  This was a 
total grant of the benefits sought on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (claimant presumed to be seeking 
the maximum benefit allowed by law).

The October 1998 rating decision also denied the veteran's 
claim of entitlement to an automobile and/or adaptive 
equipment.  The veteran initially perfected that issue for 
appeal.  He specifically withdrew that issue from the appeal 
at a February 1999 RO hearing.
 
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  The veteran was scheduled for 
and notified of a hearing before the Board in October 2001.  
He did not appear for the hearing nor did he submit any 
reason for his failure to appear.  The veteran's request for 
a hearing is considered to have been withdrawn pursuant to 
38 C.F.R. § 20.702(d) (2001).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's service-connected traumatic arthritis of 
the left knee is manifested by subjective complaints of pain 
aggravated by use, swelling, and crepitus; objective evidence 
of slightly limited motion and tenderness to palpation; and 
X-ray evidence of minimal degenerative changes.  

3.  The veteran's service-connected traumatic arthritis of 
both the right ankle and left ankle is manifested by 
subjective complaints of pain aggravated by use and swelling; 
objective evidence of moderate limited motion and tenderness 
to palpation; and X-ray evidence of degenerative changes and 
calcaneal spur.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (2001).

3.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of entitlement to ratings greater 
than 10 percent each for traumatic arthritis of the left knee 
and right and left ankles.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete with 
respect to the issues of entitlement to ratings greater than 
10 percent each for traumatic arthritis of the left knee and 
right and left ankles.  

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

I.  Factual Background

The veteran submitted his original claim for service-
connected compensation in December 1990.  In an August 1995 
rating decision, the RO established service connection for 
degenerative changes of both ankles and assigned a 10 percent 
disability rating effective from December 1990.  In a 
December 1997 rating action, the RO awarded a 10 percent 
rating for each ankle effective from the date of the claim.  
In addition, the RO established service connection for 
traumatic arthritis of the right and left knees effective 
from December 1990.  It awarded a 10 percent rating for the 
left knee disability.  

The veteran submitted a claim for an increased rating for the 
service-connected knee and ankle disabilities in June 1998.  
In connection with that claim, he underwent VA orthopedic 
examination in September 1998.  The veteran's history was 
reviewed.  He reported current symptoms of pain, weakness, 
stiffness, swelling, inflammation, and instability in all of 
his joints.  He had general symptoms of fatigue and lack of 
endurance, due to the conditions in his knees and ankles.  He 
stated that the pain got so bad, that at times he could not 
get out of bed.  Although his symptoms were constant, he had 
intermittent flare ups ranging from uncomfortable to 
excruciating.  Flare-ups occurred at least weekly and usually 
lasted for 24 hours or more.  He sometimes achieved relief 
with rest.  The veteran reported that he required help part 
of the time with daily personal and household activities.  He 
had not worked since 1989.  The veteran stated that he 
usually used a cane for walking, but he did not have the cane 
with him at the time of the examination.

Physical examination showed the veteran's leg length to be 
equal.  He walked with a limp that appeared to originate from 
his right knee.  On observing the veteran standing and 
walking, there was some effort in rising from a sitting 
position to a standing position.  The veteran's left knee had 
restricted flexion at approximately 110 degrees due to pain.  
There was no restriction on extension.  In the veteran's 
ankles, dorsiflexion was restricted at 10 degrees and plantar 
flexion was restricted at 20 degrees bilaterally.  Knee tests 
were negative for ligamentous or meniscal injury.  There was 
no deformities, effusion or joint space tenderness in the 
left knee.  X-rays of the ankles showed only small calcaneal 
spurs bilaterally.  X-rays of the left knee revealed very 
minimal degenerative changes only.  The diagnosis was 
arthritis of the bilateral knees and arthritis of the 
bilateral ankles.  The examiner noted that the arthritis was 
minimal in the ankles and left knee.  He added that, 
according to the veteran's history, there was significant 
involvement with his ability to do his daily activities due 
to pain and decreased range of motion.

Review of the veteran's claims folder reveals substantial 
documentation of treatment at VA facilities.  The majority of 
this evidence is related to the veteran's other service-
connected disabilities.  Review of the VA treatment records 
shows orthopedic treatment for the veteran's right knee, 
including arthroscopic surgery in 1998 and eventual total 
right knee replacement in January 1999.  Review of the 
records does not reveal recent specific treatment for the 
veteran's left knee or ankles.  A March 1998 orthopedic 
clinic note revealed a history of bilateral knee pain, though 
there were no objective findings regarding the left knee.  
Examination of the bilateral ankles was negative.  X-rays of 
the left knee showed slight varus, mild subchondral 
sclerosis, and medial compartment narrowing.  X-rays of the 
ankles showed a small anterior tibial osteophyte bilaterally.  
In January 1999, the veteran's left knee was noted to have no 
joint line tenderness, effusion, or instability.

The veteran testified at a RO hearing in February 1999.  He 
had pain and giving way in his left ankle.  He came close to 
falling down a couple of times.  He was able to control his 
balance with a cane, but found it hard on stairs.  He could 
climb three to five steps before he had a problem.  The 
veteran related that he had pain all the time.  On a scale 
from one to ten, left ankle pain was six and right ankle pain 
was eight or more.  He veteran took Tolectin at a high 
dosage, which made the pain tolerable.  The veteran described 
almost daily ankle swelling, right greater than left, as well 
as left ankle crepitus.  His knees had locked and he had 
extreme difficulty walking.  He could walk maybe 150 feet, 
then he needed to stop and rest.  The veteran did not wear 
any braces on his ankles.  He generally wore his shoes 
undone, moccasins, or slippers.  By the end of the day, both 
of his ankles would be swollen.  The only surgery that had 
been suggested was for the bone spurs.  He reported being 
told that he had decreased motion in all his extremities.

With regard to his left knee, the veteran testified that the 
surgery on his right knee had exacerbated the left.  He had 
to put more weight on the left knee, which caused it to 
deteriorate.  He was undergoing physical therapy on both legs 
as a result of the surgery on his right knee.  He had pain in 
his knee that was about a six on a scale from one to ten.  
The knee swelled every day that he moved around and had 
locked on him many times.  He reported having fallen hundreds 
of times due to both knees.  He had daily left knee crepitus.  
He occasionally wore a knee brace.   

The veteran underwent a VA orthopedic examination in June 
2000.  He reported that he had pain in both knees and ankles, 
particularly following his right knee surgery.  The pain was 
aggravated by prolonged standing, walking, bending and 
lifting.  He described the pain as sharp and throbbing.  He 
also mentioned that the left knee had giving way and locking.  
He had been treated with physical therapy and medication.  
The examiner noted that the veteran walked with a limp 
favoring the right lower extremity.  There was no leg length 
discrepancy.  Examination of the left knee revealed 
complaints of pain on palpation of the entire knee and mild 
pain with patellar compression test.  There was no weakness, 
swelling, erythema, heat, ligamentous laxity, or evidence of 
popliteal cyst.  Although the left knee range of motion was 
shown as from 0 to 140 degrees, the examiner stated that the 
range of motion of both knees was limited by pain.  Range of 
motion testing of the ankles revealed dorsiflexion to 20 
degrees and plantar flexion to 45 degrees bilaterally.  There 
were complaints of pain on palpation of the ankles and 
diminished sensation in the right lower leg.  There was good 
muscle strength of the left knee and both ankles and toes.  
The diagnosis was mild early degenerative arthritis of the 
left knee, arthritis of both ankles, and calcaneal spurs in 
both feet.  The examiner noted positive findings associated 
with the diagnoses in the veteran's medical records, which 
included early degenerative changes of the left knee, 
bilateral calcaneal spurring, and osteophytes of the 
navicular bone with mild degenerative changes at the 
calcaneonavicular joints.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.     

III.  Analysis

The veteran's traumatic arthritis of the left knee and right 
and left ankles is individually rated in each joint under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 
(2001).  DC 5010 provides that traumatic arthritis is to be 
rated as degenerative arthritis under DC 5003, which 
evaluates disability according to limitation of motion of the 
affected joint.  The diagnostic codes applicable here are DC 
5260, limitation of knee flexion, DC 5261, limitation of knee 
extension, and DC 5271, limitation of ankle motion.  
38 C.F.R. § 4.71a.  

The Board is aware that there are other diagnostic codes that 
potentially relate to impairment of the ankle or knee.  The 
veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no more appropriate diagnostic code for the evaluation of the 
left knee disability.  That is there is no evidence of 
ankylosis of the knee (DC 5256), recurrent subluxation or 
lateral instability of the knee (DC 5257), dislocated or 
removed semilunar cartilage (DC 5258 or 5259), impairment of 
the tibia and fibula (DC 5262), or acquired traumatic genu 
recurvatum (DC 5263).  Similarly, with respect to the ankles, 
there is no evidence of ankylosis of the ankle (DC 5270), 
ankylosis of the subastragalar or tarsal joint (DC 5272), 
malunion of the os calcis or astragalus (DC 5273), or 
astragalectomy residuals (DC 5274).  Thus, these provisions 
are not applicable to this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

As indicated, the provisions of DC 5003 instruct that 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion:  with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations a 
20 percent rating is assigned; with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups a 10 percent rating is assigned.  The 20 percent 
and 10 percent ratings based on X-ray findings, will not be 
combined with ratings based on limitation of motion.  

The veteran's knee disability is rated for limitation of 
motion under the provisions of DC 5260 (limitation of 
flexion) or DC 5261 (limitation of extension).  Under DC 5260 
a 30 percent rating is assigned when flexion is limited to 15 
degrees; a 20 percent rating is assigned when flexion is 
limited to 30 degrees; a 10 percent rating is assigned when 
flexion is limited to 45 degrees; and a noncompensable rating 
is assigned when flexion is limited to 60 degrees.  Under DC 
5261 a 50 percent rating is assigned when extension is 
limited to 45 degrees; a 40 percent rating is assigned when 
extension is limited to 30 degrees; a 30 percent rating is 
assigned when extension is limited to 20 degrees; a 20 
percent rating is assigned when extension is limited to 15 
degrees; a 10 percent rating is assigned when extension is 
limited to 10 degrees; and a noncompensable rating is 
assigned when extension is limited to 5 degrees

After reviewing the evidence of record, it is the conclusion 
of the Board that a rating in excess of 10 percent for the 
veteran's traumatic arthritis of the left knee disability is 
not warranted under Code 5260 or 5261.  At 0 to 110 degrees 
(the most restricted range noted in the record), the range of 
motion in the knee is well beyond that required for even a 10 
percent rating.  The left knee is therefore most 
appropriately rated as 10 percent disabling under the 
alternative provisions of DC 5003 when X-ray evidence 
demonstrates arthritis but there is noncompensable limitation 
of motion.  38 C.F.R. § 4.7.  

The veteran's ankle disabilities are currently each rated 
under the provisions of DC 5271, pertaining to limitation of 
motion of the ankle.  Under that diagnostic code, a 10 
percent rating is assigned for moderate range of motion 
impairment.  A 20 percent rating is assigned for marked range 
of motion impairment.  This is the maximum rating available 
under this provision.  

After reviewing the evidence of record, it is the conclusion 
of the Board that a rating in excess of 10 percent for either 
the veteran's right or left ankle disability is not warranted 
under Code 5271.  In August 1997, the veteran's ankles were 
noted to have a normal range of motion.  In March 1998, the 
veteran was noted to have a full range of motion bilaterally 
in the ankles.  In September 1998, in the veteran's ankles 
dorsiflexion was restricted at 10 degrees and plantar flexion 
was restricted at 20 degrees bilaterally.  In June 2000, in 
the veteran's ankles, dorsiflexion of both ankles was 20 
degrees and plantar flexion was 45 degrees.  The Board finds 
these ranges of motion to be consistent with moderate 
limitation warranting a 10 percent disability rating.  Given 
that the ranges were frequently found to be full or normal, 
and have shown improvement recently, it cannot be said that 
the limitation is marked. Id.

The Board has considered the applicability of DeLuca, supra, 
including whether there is a basis for assigning a rating in 
excess of 10 percent due to additional limitation of motion 
resulting from pain or functional loss.  38 C.F.R. §§ 4.40, 
4.45.  See VAOPGCPREC 9-98 (the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative or traumatic arthritis under DC 
5003 or DC 5010).  However, the above disability ratings 
already take into account limitation of motion due to pain.  
Moreover, the objective medical evidence reflects only 
tenderness to palpation of the left knee and bilateral 
ankles.  The record is negative for objective confirmation of 
swelling, weakness, deformity, atrophy, instability, or 
crepitus.  Therefore, the Board finds no basis for awarding 
additional disability compensation on the basis of functional 
loss.    

Finally, the assignment of an extra-schedular rating was 
considered in this case under 38 C.F.R. § 3.321(b)(1) (2001).  
However, the record shows that the veteran's service-
connected left knee and ankle disabilities have resulted in 
neither marked interference with employment nor frequent 
periods of hospitalization, and they do not otherwise present 
an exceptional or unusual disability picture.  Thus, further 
discussion of an extra-schedular rating is unnecessary.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A disability rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied.

A disability rating in excess of 10 percent for traumatic 
arthritis of the right ankle is denied.

A disability rating in excess of 10 percent for traumatic 
arthritis of the left ankle is denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

